Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 12, 2016

                                    No. 04-16-00227-CR

                                   Allen John MURRAY,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR5283
                          Honorable Ray Olivarri, Judge Presiding


                                      ORDER

       The court reporter’s notification of late record filed on September 2, 2016, is NOTED.
The reporter’s record was filed on September 9, 2016.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court